Citation Nr: 1757008	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  12-26 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1983 to January 2007.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a September 2007 rating decision, the RO denied entitlement to service connection for low back pain.  The Veteran did not perfect his appeal or submit new and material evidence within one year of the September 2007 rating decision. Therefore, the decision became final.  The Board finds that the evidence received since the September 2007 rating decision is both new and material to the claim.  See March 2017 Medical Records; October 2017 Transcript of Hearing at 8.  Accordingly, the claim of entitlement to service connection for a low back condition is reopened and will be considered on the merits.

In October 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.


FINDINGS OF FACT

1. In a September 2007 rating decision, the RO denied entitlement to service connection for low back pain.  The Veteran did not file a Notice of Disagreement nor perfect his appeal.  Additionally, new and material evidence was not submitted within one year of the September 2007 rating decision.  

2. The evidence received since the September 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to establish service connection for a low back condition.

3. The Veteran's low back condition manifested in service and is attributable to service.


CONCLUSIONS OF LAW

1. The September 2007 rating decision denying service connection for low back pain is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).

2. New and material evidence has been received and the claim of entitlement to service connection for a low back condition is reopened.  38 C.F.R. §§ 3.156 (2017).	

3. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a low back condition have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the evidence of record supports a grant of service connection for a low back condition.  

As an initial matter, a May 2015 VA examiner determined that the Veteran's lumbosacral strain had resolved with occasional aches.  Nonetheless, the Veteran was also diagnosed with lumbago in April 2010 and an MRI reportedly found a slightly bulging disc at L3-L4.  See March 2017 Medical Records; October 2017 Transcript of Hearing at 8.  The Board notes that lumbago is defined as a "nonmedical term for any pain in the lower back."  See Dorland's Illustrated Medical Dictionary 1076 (32d ed. 2012).  Pain is not a disability without an underlying cause.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  However, the Board finds that the Veteran is competent to report a contemporaneous medical diagnosis that his low back condition is due to a slightly bulging disc at L3-L4.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Additionally, the Veteran testified that he had a number of in-service back-related injuries and incidences.  See October 2017 Transcript of Hearing at 3.  The Board concedes that the Veteran's service treatment records document and support the Veteran's contentions.  

Moreover, the Board finds that the evidence is at least in equipoise as to whether the Veteran's low back condition is related to service.  Although there is evidence against the claim, the Veteran's physician (Dr. L. J.) opined that the Veteran's low back condition "is related to the multiple injuries he suffered while on active duty."  See Dr. L. J.'s October 2017 letter.  In support of this opinion, Dr. L. J. reviewed the Veteran's current medical condition and medical history, and relied on her own medical expertise, knowledge, and training.  Affording the Veteran the benefit of all reasonable doubt, the Board finds that the Veteran's low back condition is related to service.

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for a low back condition is warranted.  See Gilbert, 1 Vet. App. at 49, 55 ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner'.... [I]f ... the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for low back pain is reopened.

Service connection for a low back condition is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


